Case 1:19-cv-00311-RGA Document 154 Filed 03/02/21 Page 1 of 3 PageID #: 3800




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


IN RE: SITAGLIPTIN PATENT LITIGATION                           MDL No. 19-2902-RGA


MERCK SHARP & DOHME CORP.,

                            Plaintiff,

                       v.                                      C.A. No. 19-311-RGA

ANCHEN PHARMACEUTICALS, INC.
and PAR PHARMACEUTICAL, INC.,

                            Defendants.



                                          CONSENT JUDGMENT

                  Merck Sharp & Dohme Corp. (hereinafter “Merck”), and Anchen

Pharmaceuticals, Inc. and Par Pharmaceutical, Inc. (hereinafter collectively “Anchen”), the

parties in the above-captioned action, have agreed to terms and conditions representing a

negotiated settlement of the action and have set forth those terms and conditions in a Settlement

Agreement (the “Settlement Agreement”). Now the parties, by their respective undersigned

attorneys, hereby stipulate and consent to entry of judgment and an injunction in the action, as

follows:

                  IT IS this ___ day of                   , 2021:

                  ORDERED, ADJUDGED AND DECREED as follows:

                  1.        This District Court has jurisdiction over the subject matter of the above

actions and has personal jurisdiction over the parties.

                  2.        As used in this Consent Judgment, (i) the term “Anchen Product” shall

mean the drug product sold, offered for sale or distributed pursuant to Abbreviated New Drug



ME1 35828980v.1
Case 1:19-cv-00311-RGA Document 154 Filed 03/02/21 Page 2 of 3 PageID #: 3801




Application No. 204144 (and defined in greater detail in the Settlement Agreement); (ii) the term

“Licensed Patent” shall mean United States Patent Number 7,326,708; and (iii) the term

“Affiliate” shall mean any entity or person that, directly or indirectly through one or more

intermediaries, controls, is controlled by, or is under common control with Anchen; for purposes

of this definition, “control” means (a) ownership, directly or through one or more intermediaries,

of (1) more than fifty percent (50%) of the shares of stock entitled to vote for the election of

directors, in the case of a corporation, or (2) more than fifty percent (50%) of the equity interests

in the case of any other type of legal entity or status as a general partner in any partnership, or (b)

any other arrangement whereby an entity or person has the right to elect a majority of the Board

of Directors or equivalent governing body of a corporation or other entity or the right to direct

the management and policies of a corporation or other entity.

                  3.   Unless otherwise specifically authorized pursuant to the Settlement

Agreement, Anchen, including any of its Affiliates, successors and assigns, is enjoined from

infringing the Licensed Patent, on its own part or through any Affiliate, by making, having made,

using, selling, offering to sell, importing or distributing the Anchen Product.

                  4.   Compliance with this Consent Judgment may be enforced by Merck and

its successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

                  5.   This District Court retains jurisdiction to enforce or supervise performance

under this Consent Judgment and the Settlement Agreement.

                  6.   All claims, counterclaims, affirmative defenses and demands in this action

are hereby dismissed with prejudice and without costs, disbursements or attorneys’ fees to any

party.

                                                               _____________________________
                                                               Richard G. Andrews, U.S.D.J.



ME1 35828980v.1
Case 1:19-cv-00311-RGA Document 154 Filed 03/02/21 Page 3 of 3 PageID #: 3802




We hereby consent to the form and entry of this Order:


 /s/ Alexandra M. Joyce                          /s/ Steven J. Fineman
 Michael P. Kelly (#2995)                        Steven J. Fineman (#4025)
 Daniel M. Silver (#4758)                        Katharine L. Mowery (#5629)
 Alexandra M. Joyce (#6423)                      RICHARDS, LAYTON & FINGER, P.A.
 McCARTER & ENGLISH, LLP                         One Rodney Square
 Renaissance Centre                              920 North King Street
 405 N. King Street, 8th Floor                   Wilmington, DE 19801
 Wilmington, DE 19801                            (302) 651-7700
 (302) 984-6300                                  fineman@rlf.com
 mkelly@mccarter.com                             mowery@rlf.com
 dsilver@mccarter.com
 ajoyce@mccarter.com                             David Silverstein
                                                 AXINN, VELTROP & HARKRIDER LLP
 Bruce R. Genderson                              114 West 47th Street
 Jessamyn S. Berniker                            New York, NY 10036
 Stanley E. Fisher                               (212) 728-2200
 Alexander S. Zolan                              dsilverstein@axinn.com
 Elise M. Baumgarten
 Shaun P. Mahaffy                                Aziz Burgy
 Anthony H. Sheh                                 AXINN, VELTROP & HARKRIDER LLP
 Jingyuan Luo                                    950 F Street, NW
 Sarahi Uribe                                    Washington, DC 20004
 Jihad J. Komis*                                 (202) 912-4700
 Jeffrey G. Ho                                   aburgy@axinn.com
 WILLIAMS & CONNOLLY LLP
 725 Twelfth Street, N.W.                        Attorneys for Anchen
 Washington, DC 20005
 T: (202) 434-5000
 F: (202) 434-5029

 *Admitted only in Michigan. Practice
 supervised by D.C. Bar members pursuant
 to D.C. Court of Appeals Rule 49(c)(8).

 Attorneys for Merck


Dated: March 1, 2021




ME1 35828980v.1
